
	
		I
		111th CONGRESS
		1st Session
		H. R. 2934
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Scott of Virginia
			 (for himself and Mr. Conyers)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prevent unjust
		  and irrational criminal punishments.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense in Sentencing Act of
			 2009.
		2.Authority to
			 impose a sentence below a statutory minimumSection 3553 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(g)Authority To
				impose a sentence below a statutory minimum To prevent an unjust
				sentenceNotwithstanding any
				other provision of law, the court may impose a sentence below a statutory
				minimum if the court finds that it is necessary to do so in order to avoid
				violating the requirements of subsection
				(a).
				.
		
